Citation Nr: 1133950	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-03 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for hepatitis C. 

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities as secondary to hepatitis C. 

3.  Entitlement to service connection for a disorder characterized by chronic fatigue as secondary to hepatitis C. 

4.  Entitlement to service connection for hypertension as secondary to hepatitis C. 

5.  Entitlement to service connection for migraine headaches as secondary to hepatitis C. 

6.  Entitlement to service connection for skin ulcers on the stomach (abdomen) as secondary to hepatitis C. 

7.  Entitlement to service connection for a cervical spine disability, claimed as cervical radiculitis, as secondary to hepatitis C. 

8.  Entitlement to service connection for a bilateral shoulder disability as secondary to hepatitis C. 

9.  Entitlement to service connection for a herniated disc of the lower back (also claimed as lumbago) as secondary to hepatitis C. 

10.  Entitlement to service connection for chronic dizziness/disorientation as secondary to hepatitis C. 

11.  Entitlement to service connection for a disorder characterized by chest pains as secondary to hepatitis C. 

12.  Entitlement to service connection for an acquired psychiatric disorder (claimed as an adjustment disorder with depressed mood) as secondary to hepatitis C.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant 


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel



INTRODUCTION

The appellant had active military service from March 20 to July 24, 1978.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2004 rating decision.  The appellant appealed this decision to the Board, and in December 2009, the Board denied the appellant's claim as to all issues on appeal.

The appellant appealed the Board's denial to the Court of Appeals for Veterans Claims (Court), and in February 2011, the Court partially vacated the Board's decision, and remanded the appellant's claim to the Board for action consistent with a joint motion for remand (JMR). 

It is noted that in the JMR the parties agreed that the portion of the December 2009 Board decision which found that the appellant was not entitled to service connection on a direct basis for peripheral neuropathy of the bilateral upper and lower extremities; for a disorder characterized by chronic fatigue; for hypertension; for migraine headaches; for skin ulcers on the stomach (abdomen); for a cervical spine disability; for a bilateral shoulder disability; for a herniated disc of the lower back; for chronic dizziness/disorientation; for a disorder characterized by chest pains; and for an acquired psychiatric disorder would not be disturbed.  Rather, the appellant was focused only on hepatitis C and any secondary associated disabilities.  As such, the issues have been recaptioned on the first page to take this into account.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The JMR concluded that additional efforts should be made to obtain potentially missing records.  Specifically, it was found that VA had not made reasonable efforts to obtain in-service immunization and hospitalization records for the appellant.  In-service documentation does show that the appellant was hospitalized for a drug reaction for a several days, and the appellant has alleged that he got sick after receiving vaccines via a pneumatic air gun injection.  As such, the joint motion for remand directed that efforts should be made to obtain any available Air Force immunization records or records from the reported hospitalization.

A review of the appellant's claims file, and in particular his service treatment records and service personnel records, shows that the appellant entered active duty in March 1978.  He underwent his first Air Force physical on March 8, 1978 in Louisville, Kentucky.  On April 5, 1978, the appellant was examined again at Wilford Hall at Lackland AFB, where he attended basic training.

The appellant submitted pages from the Lackland AFB Basic Military Training photo book showing recruits being inoculated using a pneumatic air-gun, but the appellant does not contend that he received any immunizations there; rather, he asserts that he received inoculations at Sheppard AFB and was subsequently hospitalized.

Service personnel records show that the appellant was transferred on May 5, 1978 to Sheppard AFB; and on June 20, 1978, the Veteran was seen for a psychiatric evaluation at the community outreach center which is part of the Regional Hospital at Sheppard AFB.  

The appellant recalls that on June 13 or 14 he received immunizations for typhoid and polio, among other diseases, via air-gun injection.  He asserts that immediately thereafter, he was hospitalized for three days.  A note in the appellant's service treatment records shows that he was absent from duty for six hours on both June 14 and June 15, and that he missed three and a half hours of duty on June 17, 1978.  In a mental health evaluation dated June 20, 1978, the appellant stated that he was recently a patient in the hospital due to a drug reaction.  The appellant was absent from duty for six hours on both June 26 and 27.  On June 28, 1978, proceedings were initiated to medically disqualify the appellant from service.  

Unfortunately, from a review of the available service treatment records, there is no list of the appellant's immunizations or of his hospitalization.  Pursuant to the directive of the JMR, a remand is required to obtain those reports. 

The JMR also found that the appellant's 2008 VA examination report was inadequate.  In the report, the examiner concluded that it was less likely than not that the appellant contracted hepatitis C during service after being stuck or cut with a bloody object.  The JMR asserted that the examiner had presumed that the appellant had been stuck with a needle during vaccination, but explained that the appellant had not, and has not, alleged that he was stuck with a needle.  Instead, the appellant has maintained that he received vaccination with an air-gun injection which does not contain a needle.  

Although the 2008 examiner's opinion contemplated the risk factors for hepatitis C and situation of a person getting injected with an air gun, and explained that even when a person gets struck, stuck, or cut with a bloody object there is a low probability of contracting hepatitis C, pursuant to the JMR additional development is warranted.  In sum, by direction of the JMR, the Board finds that an addendum to the 2008 VA examination should be obtained; particularly in light of the additional medical opinion of record that was submitted by Dr. Cecil in April 2009.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC), the U.S. Air Force Regional Hospital at Sheppard AFB (and the Community Outreach Center associated with it if that is a separate entity), Wilford Hall at Lackland AFB, and any other appropriate records repository, and request copies of any records governing treatment or hospitalization of the appellant between March 20, 1978 and July 24, 1978.  A negative response should be requested if no records are available.
  
2.  After completing the above request, return the appellant's claims file to the examiner who conducted the 2008 VA examination, or if she is not available to another qualified examiner.  The examiner should review the claims file and note that a review of the file was accomplished.  If the examiner concludes that an examination is necessary, one should be scheduled.  The examiner should then (1) list the Veteran's in-service risk factors for hepatitis C and any pre-service and/or post-service risk factors for hepatitis C and (2) provide an opinion addressing whether it is at least as likely as not (50 percent or greater) that the appellant's hepatitis C which was diagnosed in approximately 1997 was caused by the appellant receiving immunization shots through an air-gun injection in 1978.  In doing so, the opinions of both the VA examiner in 2008 and Dr. Cecil should be discussed.  A complete rationale should be provided for any opinion expressed.
 
3.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.

4.  Then readjudicate the appeal.  If the claims remain denied, provide the appellant and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


